Title: A Journal of my Journey over the Mountains began Fryday the 11th. of March 1747/8
From: Washington, George
To: 

 


Fryday March 11th. 1747/8. Began my Journey in Company with George Fairfax Esqr.; we travell’d this day 40 Miles to Mr. George Neavels in Prince William County.


   
   The two dates used by GW are explained by the difference between New Style and Old Style dating. Until 1752 England, Ireland, and the colonies followed the Julian Calendar (Old Style). Under England’s interpretation of the Julian Calendar the new year began on 25 Mar. Because the year under the Julian Calendar was 365 days 6 hours, by the sixteenth century a considerable surplus had accumulated, moving the vernal equinox from 21 to 11 Mar. The error was corrected in 1582 by the Gregorian Calendar (New Style), adopted by most European countries. By 1752, when Great Britain adopted the Gregorian Calendar, the displacement was 11 days.



   
   George Neville (Neavil) (d. 1774), a planter and land speculator, had settled on Cedar Run, then in Prince William County (now in Fauquier County), as early as 1730. Although Neville was not licensed to keep an ordinary until 1759, the location of his house at the juncture of the Carolina Road and a branch of the Dumfries Road made it a convenient stopping place for travelers. As early as 1743, Neville had acquired a tract of 181 acres in Prince William and had also made extensive purchases of land in Frederick County. In 1750 GW was engaged to survey for him some 400 acres of “Waste & ungranted Land” in Frederick belonging to the Fairfax proprietary and adjoining George William Fairfax’s property (warrant for survey, 13 Oct. 1750, DLC:GW; survey, 30 Oct. 1750, owned by Mr. Sol Feinstone, Washington Crossing, Pa.). The deed to Neville from Lord Fairfax is dated 20 Nov. 1750 (Mr. Sol Feinstone).



 


Saturday March 12th. This Morning Mr. James Genn the surveyor came to us. We travel’d over the Blue Ridge to Capt. Ashbys on Shannondoa River. Nothing remarkable happen’d.


   
   John Ashby (1707–1789) was a member of a prominent frontier family. His father, Thomas Ashby, had settled in Stafford County in 1710 and moved to what is now Fauquier County before 1748. In 1741 John Ashby married Jean Combs of Maryland and moved with his father to the banks of the Shenandoah, where the Ashby Tract lay along the river just below the mouth of Howell’s Run. He was widely known as an Indian fighter, serving as captain in the 2d Virginia Rangers which from 1752 to 1754 maintained headquarters at Fort Ashby at the juncture of the Potomac River and Patterson’s Creek. In 1752 he was elected to the Frederick Parish vestry. After Braddock’s Defeat in July 1755 Ashby carried news of the disaster to Williamsburg. He participated in the Battle of Point Pleasant in 1774 and shortly after went

      to Kentucky, where he spent several years locating and improving a grant of 2,000 acres he had received from Virginia for his services in the Indian wars.


   

 


Sunday March 13. Rode to his Lordships Quarter about 4 Miles higher up the River we went through most beautiful Groves of Sugar Trees & spent the best part of the Day in admiring the Trees & richness of the Land.


   
   It has usually been suggested that the party proceeded on 13 Mar. to Fairfax’s land across the Shenandoah—the area known as Greenway Court (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:212–13; WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:6). It is more likely that GW was referring to land owned by Lord Fairfax on the east side of the river in the vicinity of Howell’s Run (see DICKINSON [1]Josiah Look Dickinson. “The Manor of Greenway Court.” Proceedings of the Clarke County Historical Association 8 (1948): 44–55., 48–55).



 


Monday 14th. We sent our Baggage to Capt. Hites (near Frederick Town) went ourselves down the River about 16 Miles to Capt. Isaac Penningtons (the Land exceeding Rich & Fertile all the way produces abundance of Grain Hemp Tobacco &c.) in order to Lay of some Lands on Cates Marsh & Long Marsh.


   
   Jost Hite (d. 1760) was born in Strasbourg, Alsace, and emigrated to America about 1710, settling first in the vicinity of Kingston, N.Y. About 1716 he moved to Pennsylvania and in 1731 purchased a tract of nearly 40,000 acres from John and Isaac Van Meter in what soon became Frederick County, Va. In 1732 he moved to his Virginia lands with 16 other families of settlers. He was a member of the first Frederick Parish vestry. Hite was one of the leading

   

land speculators and developers in Frederick, eventually settling families on a tract amounting to 94,000 acres. His land purchases involved him in a dispute with Lord Fairfax over ownership of his grants. The case continued in the courts for 50 years and was settled in Hite’s favor in 1786, 26 years after his death.



   
   Frederick Town is now Winchester, Va.



   
   Isaac Pennington came to the Shenandoah Valley, probably from New Jersey, about 1734 and settled a tract of some 600 acres on the south bank of Buck Marsh Run, near present-day Berryville, Va. He was a member of the first grand jury empaneled in Frederick County in May 1744 (CARTMELLT. K. Cartmell. Shenandoah Valley Pioneers and Their Descendants: A History of Frederick County, Virginia, From its Formation in 1738 to 1908. Winchester, Va., 1909., 23). In 1750 GW surveyed a tract of land for him in Frederick County (survey for Pennington, 23 Oct. 1750, NN: George Washington Newspaper and Catalogue Clippings Box). Pennington sold his holdings in Frederick County, including most of the site of Berryville, to Gabriel Jones of Augusta County and John Hite of Frederick County in 1754 and moved to South Carolina in the fall of that year (CHAPPELEAR [1]Curtis Chappelear. “Early Grants of the Site of Berryville and Its Northern Vicinity.” Proceedings of the Clarke County Historical Association 8 (1948): 17–38., 17–18).



 


Tuesday 15th. We set out early with Intent to Run round the sd. Land but being taken in a Rain & it Increasing very fast obliged us to return. It clearing about one oClock & our time being too Precious to Loose we a second time ventured out & Worked hard till Night & then returnd to Penningtons we got our Suppers & was Lighted in to a Room & I not being so good a Woodsman as the rest of my Company striped my self very orderly

& went in to the Bed as they call’d it when to my Surprize I found it to be nothing but a Little Straw—Matted together without Sheets or any thing else but only one Thread Bear blanket with double its Weight of Vermin such as Lice Fleas &c. I was glad to get up (as soon as the Light was carried from us) & put on my Cloths & Lay as my Companions. Had we not have been very tired, I am sure we should not have slep’d much that night. I made a Promise not to Sleep so from that time forward chusing rather to sleep in the open Air before a fire as will Appear hereafter.
   


   
   On this day the party surveyed a tract of land for George William Fairfax on Cates Marsh and Long Marsh, the “names of small streams which flow from the foothill of North mountain to the Shenandoah river and have along their course considerable meadow or marshy land” (TONER [1]J. M. Toner, ed. Journal of My Journey Over the Mountains; by George Washington, While Surveying for Lord Thomas Fairfax, Baron of Cameron, in the Northern Neck of Virginia, beyond the Blue Ridge, in 1747–8. Albany, 1892., 26).



 


Wednesday 16th. We set out early & finish’d about one oClock & then Travell’d up to Frederick Town where our Baggage came

  to us. We cleaned ourselves (to get Rid of the Game we had catched the Night before) & took a Review of the Town & then return’d to our Lodgings where we had a good Dinner prepar’d for us Wine & Rum Punch in Plenty & a good Feather Bed with clean Sheets which was a very agreeable regale.
 
 


Thursday 17th. Rain’d till Ten oClock & then clearing we reached as far as Major Campbells one of there Burgesses about 25 Miles from Town. Nothing Remarkable this day nor Night but that we had a Tolerable good Bed [to] lay on.


   
   Andrew Campbell, who lived northwest of Winchester, was one of Frederick County’s most prominent residents. He served as one of the county’s first justices, as a member of the House of Burgesses from Frederick in 1745–47, and as the third sheriff of the county. On 2 Jan. 1744 the Frederick County court licensed Campbell and several other residents to keep ordinaries “at their respective houses” and to “furnish lodgings and food and Liquors at prices fixed by the court” (CARTMELLT. K. Cartmell. Shenandoah Valley Pioneers and Their Descendants: A History of Frederick County, Virginia, From its Formation in 1738 to 1908. Winchester, Va., 1909., 21). Campbell appears to have had a puritanical interest in preserving decorum in Frederick County. The long list of charges laid by him against various citizens range from breaking the Sabbath to “raising a riot” (see NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 83, 85). Retribution finally overtook him. He had served as a vestryman for Frederick Parish since 1745 but in the latter part of the decade charges were laid against him for collecting and appropriating for himself the funds collected for the use of the parish. That there was indeed chicanery afoot in the management of the parish finances is indicated in legislation passed by the House of Burgesses in Feb. 1752. “An Act for dissolving the Vestry of Frederick parish, in Frederick county” charged that the Frederick vestry had collected £1,570 on pretense of building churches in the parish and had “misapplied or converted the same to their own use, and refuse to render any account . . . to the great

impoverishment of the people” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:258–60). Campbell eventually “had to run away to Carolina” (MEADE [2]Everard Kidder Meade. “Frederick Parish, Virginia, 1744–1780: Its Churches, Chapels and Ministers.” Proceedings of the Clarke County Historical Association 5 (1945): 18–38.).



 


Fryday 18th. We Travell’d up about 35 Miles to Thomas Barwicks on Potomack where we found the River so excessively high by Reason of the Great Rains that had fallen up about the Allegany Mountains as they told us which was then bringing down the melted Snow & that it would not be fordable for severall Days it was then above Six foot Higher than usual & was Rising. We agreed to stay till Monday. We this day call’d to see the Fam’d Warm Springs. We camped out in the field this Night. Nothing Remarkable happen’d till sunday the 20th.


   
   Thomas Barwick (Berwick?) was settled in Frederick County as early as 1744 and served as a juror in the county court in February of that year (CARTMELLT. K. Cartmell. Shenandoah Valley Pioneers and Their Descendants: A History of Frederick County, Virginia, From its Formation in 1738 to 1908. Winchester, Va., 1909., 23).



   
   Warm Springs is now Bath, or Berkeley Springs, Morgan County, W.Va.



 


Sunday 20th. Finding the River not much abated we in the Evening Swam our horses over & carried them to Charles Polks in Maryland for Pasturage till the next Morning.


   
   Charles Polk had land under cultivation in the area as early as 1748 (NORRIS [1]J. E. Norris, ed. History of the Lower Shenandoah Valley. 1890. Reprint. Berryville, Va., 1972., 68).



 


Monday 21st. We went over in a Canoe & Travell’d up Maryland side all the Day in a Continued Rain to Collo. Cresaps right against the Mouth of the South Branch about 40 Miles from Polks I believe the Worst Road that ever was trod by Man or Beast.

   
   
   Thomas Cresap (1694–1790) was born at Skipton, Yorkshire, Eng., and immigrated to America about 1719, settling first in Maryland and later moving to the area of present-day Wrightsville, Pa. There he became a leader of the Maryland forces in the boundary dispute between Maryland and Pennsylvania, 1730–36. His Pennsylvania establishment was burned by Pennsylvanians in 1736, and he moved to the vicinity of Shawnee Old Town (now Oldtown, Md.), where he built a fortified trading post at the crossroads of a series of trails much traveled by Indians and whites. By 1749, when he was one of the organizers of the Ohio Company, Cresap was widely known throughout the frontier as a trader and land speculator, and Shawnee Old Town had become one of the leading frontier trading posts. Cresap acted as a surveyor and agent for the Ohio Company and helped lay out the company’s road from Wills Creek to the Monongahela. He supported the Patriot cause during the American Revolution, in which his more famous son Michael played a leading role on the frontier.



 


Tuesday 22d. Continued Rain and the Freshes kept us at Cresaps.
  


Wednesday 23d. Rain’d till about two oClock & Clear’d when we were agreeably surpris’d at the sight of thirty odd Indians coming from War with only one Scalp. We had some Liquor with us of which we gave them Part it elevating there Spirits put them in the Humour of Dauncing of whom we had a War Daunce. There Manner of Dauncing is as follows Viz. They clear a Large Circle & make a great Fire in the Middle then seats themselves around it the Speaker makes a grand Speech telling them in what Manner they are to Daunce after he has finish’d the best Dauncer Jumps up as one awaked out of a Sleep & Runs & Jumps about the Ring in a most comicle Manner he is followd by the Rest then begins there Musicians to Play the Musick is a Pot half of Water with a Deerskin Streched over it as tight as it can & a goard with some Shott in it to Rattle & a Piece of an horses Tail tied to it to make it look fine the one keeps Rattling and the other Drumming all the While the others is Dauncing.
  



Fryday 25th. 1748. Nothing Remarkable on thursday but only being with the Indians all day so shall slip it. This day left Cresaps & went up to the Mouth of Patersons Creek & there swum our Horses over got over ourselves in a Canoe & travel’d up the following Part of the Day to Abram Johnstones 15 miles from the Mouth where we camped.

   
   
   Patterson’s Creek flows into the Potomac about 12 miles below Cumberland, Md. It rises in Grant County, W.Va.



   
   Abram Johnson received a deed to 309 acres on Patterson’s Creek on 26 Oct. 1748 (Northern Neck Deeds and Grants, Book G, 141, Vi Microfilm).



 


Saterday 26. Travelld up the Creek to Solomon Hedges Esqr. one of his Majestys Justices of the Peace for the County of Frederick where we camped. When we came to Supper there was neither a Cloth upon the Table nor a Knife to eat with but as good luck would have it we had Knives of [our] own.


   
   Solomon Hedges. usually called Squire Hedges, a justice of the peace for Frederick County, was a member of a Quaker family from Maryland who were early settlers in Frederick. Hedges was living in the county as early as 1744, when he served on the first grand jury for Frederick in May of that year.



 


Sunday 27th. Travell’d over to the South Branch (attended with the Esqr.) to Henry Vanmetriss in order to go about Intended Work of Lots.


   
   The Van Meter family was among the earliest settlers in the Shenandoah Valley. John Van Meter, a New York state Indian trader who carried on an extensive trade among the Delaware Indians, visited Virginia about 1725. With his encouragement his sons Isaac and John obtained extensive grants of land on the South Branch of the Potomac and in the lower Shenandoah Valley in 1730 and brought in a number of settlers. It was their sale of a portion of their lands to Jost Hite in 1731 which precipitated the latter’s legal entanglements with Lord Fairfax. Henry Van Meter, who died about 1759, was a son of Isaac and a nephew of John. He received a deed for 405 acres on the South Branch on 7 June 1749 (Northern Neck Deeds and Grants, Book G, 187, Vi Microfilm). For an account of the Van Meter family, see W.Va. Hist. Mag., 2, no. 2 (April 1902), 5–18.



 


Monday 28th. Travell’d up the Branch about 30 Miles to Mr. James Rutlidge’s Horse Jockey & about 70 Miles from the Mouth.
   
      
   
   On 29 Mar. the party surveyed a tract of land for James Rutledge (surveying notes, DLC:GW). Rutledge acquired 500 acres in Frederick County in May 1748 (Northern Neck Deeds and Grants, Book G, 56, Vi Microfilm). He was presumably a member of the family that had settled on the South Branch as early as 1734 or 1735.


      
 


Tuesday 29th. This Morning went out & Survey’d five Hundred Acres of Land & went down to one Michael Stumps on the So. Fork of the Branch. On our way Shot two Wild Turkies.

   


   
   Michael Stump, Sr. (1709–1768), received a grant for Lot No. 3, on the South Fork of the South Branch of the Potomac, on 8 Sept. 1749 (Northern Neck Deeds and Grants, Book G, 227, Vi Microfilm).



 


Wednesday 30th. This Morning began our Intended Business of Laying of Lots. We began at the Boundary Line of the Northern 10 Miles above Stumps & run of two Lots & returnd to Stumps.


   
   On this day the party surveyed tracts for Peter Reid, Anthony Regar, Harmon Shoker, and Elias Cellars (surveying notes, DLC:GW).



 


Thursday 31st. Early this Morning one of our Men went out with the Gun & soon Returnd with two Wild Turkies. We then went to our Business. Run of three Lots & returnd to our Camping place at Stumps.
